PER CURIAM.
Missouri inmates Ricky Rollins, Alex Mason, Cornelius Williams, and Henry French (plaintiffs) challenge the district court’s1 preservice dismissal of their 42 U.S.C. § 1983 action, while inmates Alvin Dudley, Samuel Smith, Lonnie Wolford, and Nathan Roper challenge the court’s denial of their motions to intervene.
After de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam), we conclude that the federal constitutional challenges raised in plaintiffs’ complaint fail. We affirm the preservice dismissal of the complaint, but we modify it to be without prejudice as to the state-law claims, see Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir.1996) (per curiam) (following dismissal of federal claims, district court may dismiss state-law claims without prejudice). We also conclude that the district court did not clearly *669abuse its discretion in denying the intervention motions filed under Federal Rule of Civil Procedure 24(b). See South Dakota ex rel. Barnett v. U.S. Dep’t of Interior, 317 F.3d 783, 787 (8th Cir.2003) (standard of review).
Accordingly, the decision of the district court is affirmed as modified. See 8th Cir. R. 47B.

. The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri.